COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-307-CR
 
 
DALE CLARK CHALFANT, JR.                                                APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Dale Clark Chalfant
attempts to appeal his conviction for indecency with a child by contact, for
which he was sentenced to eight years= confinement.  The trial court=s certification states that this case is a plea-bargain case and the
defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  We notified
Appellant by letter that his appeal was subject to dismissal based on the trial
court=s certification unless he filed a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 25.2(d),
44.3.  Although Appellant filed a pro se
response, it does not show grounds for continuing the appeal.  Accordingly, we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.   
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 19, 2006
 




[1]See Tex.
R. App. P. 47.4.